Exhibit 10.2

 

EXECUTION COPY

 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

 

among

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Disbursement Agent,

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Trustee,

 

 

and

 

 

DIAMOND JO WORTH, LLC

 

and

 

DIAMOND JO WORTH CORP.,

 

together, as the Issuers

 

 

Dated as of July 19, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

 

 

1.1

Defined Terms

 

 

1.2

Additional Defined Terms

 

 

1.3

Rules of Interpretation

 

 

 

 

 

2.

Establishment of Accounts

 

 

2.1

Appointment of Disbursement Agent

 

 

2.2

Establishment of Accounts

 

 

2.3

Pledge Agreement

 

 

2.4

Investment of Funds in Accounts

 

 

2.5

Agency

 

 

2.6

Waiver of Set-off Rights

 

 

 

 

 

3.

Disbursements from Accounts

 

 

3.1

Conditions to Disbursement

 

 

3.2

Method of Disbursement

 

 

3.3

Disbursement Agent’s Compensation

 

 

3.4

Transfer of Funds to the Trustee

 

 

 

 

 

4.

Agreements of the Issuers, the Disbursement Agent and the Trustee

 

 

4.1

Disbursement Requests and Disbursements

 

 

4.2

Insufficient Available Funds

 

 

 

 

 

5.

Interest Reserve

 

 

5.1

Interest Disbursements

 

 

5.2

Interest Reserve Account Amounts

 

 

 

 

 

6.

Certain Covenants

 

 

6.1

Notice of Opening

 

 

6.2

Issuers’ Officer’s Certificates.

 

 

6.3

Officer’s Certificate as Representation and Warranty

 

 

 

 

 

7.

Construction Disbursement Account

 

 

7.1

Conditions to Initial Disbursements

 

 

7.2

Conditions to Subsequent Disbursements

 

 

7.3

Advance Disbursements

 

 

7.4

Disbursements after an Event of Default

 

 

7.5

Final Disbursement of Funds Following Opening

 

 

7.6

First Disbursement Request.

 

 

 

 

 

8.

Amendments to Construction Disbursement Budget; Amendments to Contracts;
Amendments to Facility Cost Schedule and Cost Overruns.

 

 

8.1

Construction Disbursement Budget Amendment Process

 

 

8.2

Contract Amendment Process

 

 

i

--------------------------------------------------------------------------------


 

 

8.3

Contracts Entered into after the Issue Date

 

 

8.4

Facility Cost Schedule and Cost Overruns

 

 

 

 

 

9.

Events of Default

 

 

9.1

Indenture

 

 

9.2

Exception to Prior Disbursement

 

 

9.3

Insufficient Funds

 

 

9.4

Performance of Certain Obligations

 

 

9.5

Failure to Deliver Collateral Agreements

 

 

9.6

Abandonment of Facility

 

 

9.7

Termination or Invalidity of Construction Documents

 

 

 

 

 

10.

Disbursed Funds Account

 

 

10.1

Rights of the Issuers to Disbursed Funds Account

 

 

10.2

Right to Substitute Disbursed Funds Account

 

 

 

 

 

11.

Indemnity.

 

 

11.1

Limitation of Liability

 

 

11.2

Reliance on Certificates

 

 

 

 

 

12.

Indemnity

 

 

 

 

13.

Termination

 

 

 

 

14.

Substitution or Resignation

 

 

14.1

Disbursement Agent

 

 

 

 

15.

Account Statement

 

 

 

 

16.

Notice

 

 

 

 

17.

Miscellaneous

 

 

17.1

Waiver

 

 

17.2

Invalidity

 

 

17.3

No Authority

 

 

17.4

Assignment

 

 

17.5

Benefit

 

 

17.6

Time

 

 

17.7

Governing Law; Waiver of Jury Trial

 

 

17.8

Entire Agreement; Amendments

 

 

17.9

Notices

 

 

17.10

Counterparts

 

 

17.11

Captions

 

 

17.12

Right to Consult Counsel

 

 

17.13

Disputes

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Initial Disbursements Certificate

Exhibit B-1

 

Form of Issuers’ Closing Certificate

Attachment A to Exhibit B-1

 

Form of Issuers’ Officer’s Certificate to Issuers’ Closing Certificate

Exhibit B-2

 

Form of Disbursement Agent’s Closing Certification

Exhibit B-3

 

Form of Trustee’s Closing Certification

Exhibit C

 

Form of Interest Disbursement Request

Exhibit D-1

 

Form of Construction Disbursement Request and Certificate

Attachment A to Exhibit D-1

 

Form of Issuers’ Officer’s Certificate to Construction Disbursement Request and
Certificate

Exhibit D-2

 

Form of Advance Disbursement Request and Certificate

Attachment A to Exhibit D-2

 

Form of Issuers’ Officer’s Certificate to Advance Disbursement Request and
Certificate

Exhibit D-3

 

Form of First Disbursement Officer’s Certificate

Exhibit E

 

Form of Construction Disbursement Budget Amendment Certificate

Exhibit F-1

 

Form of Contract Amendment Certificate

Exhibit F-2

 

Form of Additional Contract Certificate

Exhibit G

 

Form of Consent to Collateral Assignment of Contract

Exhibit H

 

Form of Pro Forma Title Policy

Exhibit I

 

Property Legal Description

 

iii

--------------------------------------------------------------------------------


 

CASH COLLATERAL AND DISBURSEMENT AGREEMENT

 

THIS CASH COLLATERAL AND DISBURSEMENT AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”) is dated as of July 19,
2005, by and among U.S. Bank National Association, having an office at 60
Livingston Avenue, St. Paul, Minnesota 55107, as trustee (together with its
successors and assigns, the “Trustee”) under the Indenture (as defined below),
U.S. Bank National Association, as disbursement agent (together with its
successors and assigns, the “Disbursement Agent”), Diamond Jo Worth, LLC, a
Delaware limited liability company (the “Company”), and Diamond Jo Worth Corp.,
a Delaware corporation (“DJW Corp.” and, together with the Company, the
“Issuers”).

 

R E C I T A L S

 

A.            Notes.  The Issuers have issued Forty Million Dollars
($40,000,000) in aggregate principal amount of their 11% Senior Secured Notes
due 2012 (the “Original Notes” and, together with any additional Notes issued
under the Indenture and any new notes issued in exchange for the Original Notes
or such additional Notes, the “Notes”) concurrently herewith.  The Notes have
been issued pursuant to the provisions of an Indenture (as amended, supplemented
or otherwise modified from time to time, the “Indenture”) dated the date hereof,
among the Issuers and the Trustee, on behalf of itself and the holders of the
Notes.  Net proceeds from the issuance of Notes will be disbursed as follows: 
(a) Thirty Four Million Two Hundred Thousand Dollars ($34,200,000.00) (the
“Construction Proceeds”) will be deposited contemporaneously with the execution
of this Agreement into Account No. 790235001 held at the Disbursement Agent
(said account, or any substitute account selected in accordance with the terms
of this Agreement, is referred to herein as the “Construction Disbursement
Account”), to be maintained by the Disbursement Agent pursuant to Section 2 of
this Agreement; and (b) Three Million Three Hundred Thousand Dollars
($3,300,000) (the “Interest Reserve Proceeds,” which, together with the
Construction Proceeds shall be referred to herein as the “Proceeds”), will be
deposited contemporaneously with the execution of this Agreement into Account
No. 790235002, held at the Disbursement Agent (said account, or any substitute
account selected in accordance with the terms of this Agreement, is referred to
herein as the “Interest Reserve Account”), to be maintained by the Disbursement
Agent pursuant to Section 2 of this Agreement.

 

B.            Collateral and Collateral Assignment.  As security for their
obligations under the Notes and the Indenture, the Issuers have granted security
interests to the Trustee, on behalf of itself and the holders of Notes, in
certain assets and have collaterally assigned certain contracts to the Trustee. 
As further security for their obligations under the Notes and the Indenture, the
Issuers also have granted pursuant to the Pledge Agreement a security interest
to the Trustee, on behalf of itself and the holders of the Notes, in all of the
Issuers’ right, title and interest in the Construction Disbursement Account, the
Interest Reserve Account and the Disbursed Funds Account (as defined herein) and
any Proceeds or other amounts held in any such accounts.

 

C.            Purpose.  The parties intend that portions of the Proceeds and the
other amounts deposited from time to time in the Construction Disbursement
Account be used for the design, development, construction, equipping and
operation of the Facility (as defined herein), all in accordance with this
Agreement and the Indenture.  The parties have entered into this Agreement

 

1

--------------------------------------------------------------------------------


 

in order to set forth the conditions upon which, and the manner in which, funds
will be disbursed in order to permit the Company to design, develop, construct,
equip and operate the Facility and to pay certain Debt Financing Costs when due
and payable under the Notes.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Definitions.

 

1.1           Defined Terms.  In this Agreement (including the preamble and
Recitals), the terms defined in this Section 1 shall have the meanings herein
specified, such definitions to be equally applicable to both the singular and
plural forms of any of the terms defined:

 

“Accounts” means the Interest Reserve Account and the Construction Disbursement
Account.

 

“Additional Contract Certificate” means the Officer’s Certificate of the Issuers
in the form of Exhibit F-2 attached hereto.

 

“Additional Revenue” means revenue (including, without limitation, investment
income (loss), less any losses or costs associated therewith, earned on amounts
in the Construction Disbursement Account) generated by the Issuers (other than
from disposition of its assets), but only to the extent that such revenue is
held by the Issuers, free and clear of any claims of any other parties
whatsoever, other than claims of the Trustee and holders of the Notes; provided,
however, that as of any date of measurement, Additional Revenue also shall
include investment income (loss), less any losses or costs associated therewith,
which the Issuers reasonably determine (with the reasonable concurrence of the
Disbursement Agent) will be earned on funds in the Construction Disbursement
Account through the reasonably anticipated date of Opening, taking into account
the current and future reasonably anticipated rates of return on Cash
Equivalents in the Construction Disbursement Account and the reasonably
anticipated times and amounts of draws therefrom for the payment of Construction
Expenses or in connection with permitted amendments to the Construction
Disbursement Budget (as applicable).

 

“Advance Disbursements” means a disbursement from the Construction Disbursement
Account to the Issuers pursuant to Section 7.3 and in accordance with the
Construction Disbursement Budget, notwithstanding the fact that not all
certifications and lien releases have been obtained and other disbursement
conditions have not been satisfied; provided, however, that the aggregate amount
of Advance Disbursements outstanding at any time shall not exceed One Million
Five Hundred Thousand Dollars ($1,500,000).

 

“Advance Disbursement Certificate” means an Officer’s Certificate from the
Issuers in the form of Exhibit D-2 attached hereto.

 

“Advance Disbursement Officer’s Certificate” has the meaning set forth in
Section 6.2.3.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” has the meaning given in the Indenture.

 

“Agreed Permits” has the meaning given in Attachment A to Exhibit B-1 attached
hereto.

 

“Applicable Permits” means the national, state and local license authorizations,
certifications, filings, recordings, permits or other approvals with or of any
Governmental Instrumentality, including, without limitation, environmental,
construction, operating or occupancy permits and any agreements, consents or
approvals that are required for the design, construction, operation or
maintenance of the Facility in accordance with the Operative Documents.  Without
limiting the foregoing, Applicable Permits also include Construction Period
permits for temporary construction utilities and temporary sanitary facilities,
dump permits, road use permits, permits related to the use, storage and disposal
of hazardous materials introduced to the Property for or in connection with the
performance of the design, construction, operation or maintenance of the
Facility, and permits issued pursuant to any building, mechanical, electrical,
plumbing or similar codes.

 

“Architect” means Kittrell Garlock and Associates, AIA, Ltd., d/b/a KGA
Architecture, and its successors identified by notice from the Company to the
Disbursement Agent.

 

“Architect Agreement” means the Standard Form of Agreement Between Owner and
Architect (AIA Document B141-1997 edition) for the Facility, executed by the
Architect and the Company, dated March 1, 2005 (as amended, modified or
supplemented from time to time in accordance with this Agreement).

 

“Available Funds” means, at any given time, the sum of (a) the balance of the
Construction Disbursement Account (taking into account any additional amounts
deposited by the Issuers in the Construction Disbursement Account pursuant to
clause (ii) of Section 7.6), (b) so long as there is no Default or Event of
Default, Additional Revenue expected to be earned from and after such time,
(c) the net proceeds of any FF&E Financing that the Issuers have incurred or
reasonably expect to incur as permitted under the Indenture, less all amounts
previously drawn upon from such FF&E Financing, and (d) the net proceeds
available for loan under any Senior Credit Facility that the Issuers enter into
or reasonably expect to enter into as permitted under the Indenture, less all
amounts previously drawn upon from such Senior Credit Facility.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in New York, New York, are authorized
or obligated by law or executive order to close.

 

“Cash Equivalents” has the meaning given in the Indenture.

 

“Collateral” has the meaning given in the Indenture.

 

“Construction Contract” means the Standard Form of Agreement Between Owner and
Contractor (AIA Document A111-1997 edition) and General Conditions of the
Contract for Construction (AIA Document A201-1997 edition) for the construction
of the Facility, executed

 

3

--------------------------------------------------------------------------------


 

by the General Contractor and the Company, dated June 6, 2005 (as amended,
modified or supplemented from time to time in accordance with this Agreement).

 

“Construction Disbursement Budget” means the Initial Construction Disbursement
Budget, as the same may be amended, modified or supplemented from time to time
in accordance with this Agreement.

 

“Construction Disbursement Budget Amendment Certificate” means an Officer’s
Certificate from the Issuers in the form of Exhibit E attached hereto.

 

“Construction Disbursement Certificate” means an Officer’s Certificate from the
Issuers in the form of Exhibit D-1 attached hereto.

 

“Construction Disbursement Officer’s Certificate” has the meaning set forth in
Section 6.2.2.

 

“Construction Documents” means the Construction Contract, the Architect
Agreement, and any other Contract entered into by the Company on, prior to or
after the Issue Date with respect to construction of all or any portion of the
Facility (other than the Financing Agreements and the documents evidencing or
securing the FF&E Financing or a Senior Credit Facility), as the same may be
amended, modified or supplemented from time to time as permitted thereunder and
in accordance with this Agreement.

 

“Construction Expenses” means expenses incurred in connection with the design,
development, engineering, construction, installation or equipping of the
Facility in accordance with the Construction Disbursement Budget, excluding,
however (a) any such expenses paid on or prior to the Issue Date, (b) any Debt
Financing Costs and (c) any Issue Fees and Expenses.

 

“Construction Period” means the period from the Issue Date to and including the
date of the Opening.

 

 “Contract” means a contract to which the Company is a party pertaining to the
design, development, engineering, installation or construction of all or any
portion of the Facility, including, without limitation, any contract, license
and performance and payment bond or guarantee, if any; provided, however, such
term shall not include any of the Subcontracts, the Subcontractors, the
Financing Agreements or any of the documents evidencing or securing the FF&E
Financing or any Senior Credit Facility.

 

“Contract Amendment Certificate” is an Officer’s Certificate from the Issuers in
the form of Exhibit F-1 attached hereto.

 

“Contractor” means a party to a Contract other than the Company.

 

“Control Account Agreement” means one or more Deposit Account Control Agreements
dated as of even date herewith by and among the Trustee, the Issuers, and the
institution at which the Disbursed Funds Account is held.

 

4

--------------------------------------------------------------------------------


 

“Debt Financing Costs” means all principal, interest, premium fees and other
amounts payable or accrued from time to time under the Notes.

 

“Default” means any event, omission or failure of a condition that is, or with
the passage of time or the giving of notice or both could be, an Event of
Default.

 

“Disbursed Funds Account” means Account No. 2013837 and Account No. 201162, each
held at American Trust (ABA Number 073900522), in the name of the Company, or
any substitute account selected by the Issuers in accordance with this
Agreement, which account shall be funded from disbursements from the
Construction Disbursement Account pursuant to this Agreement and shall be
pledged as collateral to the Trustee pursuant to the Control Account Agreement,
for the benefit of itself and the holders of the Notes, and, with respect to at
least one such account, from which the Company shall have general check writing
authority.

 

“Disbursement” means any disbursement of funds pursuant to a Disbursement
Request.

 

“Disbursement Agent’s Closing Certificate” is an Officer’s Certificate from the
Disbursement Agent in the form of Exhibit B-2 attached hereto.

 

“Disbursement Request” means any Initial Disbursement Request, Construction
Disbursement Request, Interest Disbursement Request, Advance Disbursement
Request and any other request for disbursement from the Accounts made pursuant
to this Agreement.

 

“Facility” means the design, development, construction, equipping and
commencement of operations of the improvements described in the Construction
Documents and in accordance therewith.

 

“Facility Cost Schedule” means an itemized schedule in the form of Schedule 1 to
the Construction Disbursement Officer’s Certificate, a form of which is attached
hereto as Schedule 1 to Attachment A to Exhibit D-1.

 

 “FF&E Financing” has the meaning given in the Indenture.

 

“Final Plans” means Plans which (a) have received all required approvals from
all Governmental Instrumentalities required to approve such Plans prior to
commencement of that portion of the Facility reflected in such Plans;
(b) contain sufficient specificity to permit the completion of the work or
improvement reflected in such Plans and collectively contain sufficient
specificity to permit completion of the Facility; (c) are consistent with
constructing the Facility to include the Minimum Facilities; (d) have been
signed by an architect licensed to practice architecture in the State of Iowa;
and (e) have been delivered to the Disbursement Agent.

 

“Financing Agreements” means, collectively, this Agreement, the Indenture, the
Security Documents, the Notes and any other loan or security agreement entered
into on, prior to or after the Issue Date with or for the benefit of the Trustee
to finance all or any portion of the Facility, as each of the same may be
amended, modified or supplemented from time to time as permitted thereunder and
in accordance with the terms and conditions of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“First Disbursement Request” means the first Disbursement Request (other than an
Interest Disbursement Request) made pursuant to this Agreement.

 

“First Disbursement Officer’s Certificate” has the meaning set forth in
Section 6.2.4.

 

“Gaming Laws” has the meaning given in the Indenture.

 

“Gaming Licenses” has the meaning given in the Indenture.

 

“General Contractor” means Henkel Construction.

 

“Governmental Instrumentality” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including any Gaming Authority, any
zoning authority, the FDIC, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) or any arbitrator
with authority to bind a party at law.

 

“Hard Costs” means the costs and expenses in respect of supplying goods,
materials and labor for the construction of improvements relating to the
Facility or other amounts payable pursuant to the Construction Documents.

 

“Initial Construction Disbursement Budget” means the itemized schedule, in the
form attached as Exhibit 1 to the First Disbursement Officer’s Certificate,
setting forth on a line item-basis all of the costs which the Company
anticipates to expend from and after the Issue Date in connection with the
design, development, engineering, construction, installation, equipping and
commencement of operations of the Facility, including all Construction Expenses
but excluding all Debt Financing Costs, which costs in the aggregate shall not
exceed the Available Funds.

 

“Initial Disbursements Certificate” means an Officer’s Certificate from the
Issuers in the form attached hereto as Exhibit A.

 

“Interest Disbursement Certificate” means an Officer’s Certificate from the
Issuers in the form attached hereto as Exhibit C.

 

“Interest Payment Date” has the meaning given in the Notes.

 

“Issue Fees and Expenses” means fees and expenses incurred on or before the
Issue Date by the Issuers or for which the Issuers are liable in connection with
the offering of the Notes.

 

“Issue Date” has the meaning given in the Indenture.

 

“Issuers’ Closing Certificate” means an Officer’s Certificate from the Issuers
in the form of Exhibit B-1 attached hereto.

 

“Issuer’s Closing Officer’s Certificate” has the meaning set forth in
Section 6.2.1.

 

6

--------------------------------------------------------------------------------


 

“Lien” has the meaning given in the Indenture.

 

“Manager” means Peninsula Gaming, LLC and its permitted successors and assigns
identified by notice from the Issuers to the Disbursement Agent.

 

 “Material Construction Document” means any of the Construction Contract, the
Architect Agreement, and without duplication, any other Contract with a total
contract amount in excess of $100,000.

 

“Minimum Facilities” means a casino offering not less than 500 slot machines.

 

 “Officer’s Certificate” means a certificate signed by one of the following
officers of the Person on whose behalf or for whose benefit the certificate is
being executed or delivered:  the Chairman of the Board, Chief Executive
Officer, President, Chief Financial Officer, Executive Vice President, Vice
President, Treasurer or Assistant Treasurer.

 

“Opening” means the time when the Facility shall have been opened to the general
public, is receiving customers in the ordinary course of business and has
received, and has in full force and effect, all material Permits required for
operation.

 

“Operative Documents” means the Financing Agreements and the Construction
Documents.

 

“Permits” has the meaning given in the Indenture.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other entity.

 

“Plans” means the plans, specifications, working drawings, design documents and
any change orders relating thereto, which may be amended by the Company as
necessary or appropriate, that collectively:  (a) provide for and detail the
manner of construction of improvements for the Facility; (b) call for
construction which will permit the Opening to occur; (c) call for construction
which will cause the Facility to be completed for a total cost consistent with
the Construction Disbursement Budget and the line items set forth therein,
taking into consideration the availability of Available Funds, including
Realized Savings; (d) are consistent with constructing the Facility to include
the Minimum Facilities; (e) have been signed by an architect who is licensed to
practice architecture in the State of Iowa; and (f) to the extent such Plans are
amended, such Plans are consistent with previous Plans and are reasonably
inferable therefrom, as the same may be amended or supplemented from time to
time.

 

“Pledge Agreement” means each of the Security Agreement and/or Control Account
Agreement among any of the Disbursement Agent, the Trustee and the Issuers
relating to the Trustee’s security interest in the Accounts and the Disbursed
Funds Account and the proceeds thereof.

 

“Property” means the real property located in Worth County, Iowa, on which the
Issuers will construct the Facility, as more particularly described in Exhibit I
hereto.

 

7

--------------------------------------------------------------------------------


 

“Property Documents” means each easement or material agreement affecting the
Property or the Company’s use thereof.

 

“Realized Savings” means the excess of the amount budgeted in the Construction
Disbursement Budget for a line item over the amount of funds expended or owed by
the Company to complete the tasks set forth in such line item and for the
materials and services used to complete such tasks, so long as the terms for
such tasks are final and unconditional (other than the satisfactory completion
of such tasks), including without limitation the execution of fixed price
purchase orders to acquire the materials that are the subject of such line item
(as applicable); provided, however, that Realized Savings for any line item
shall be deemed to be zero (i) if such savings are obtained in a manner that
materially detracts from the overall value, quality and amenities of the
Facility and (ii) unless and until the Issuers have delivered a fully executed
Construction Disbursement Budget Amendment Certificate (together with all
exhibits thereto) which includes such Realized Savings.

 

“Remaining Costs” means, at any given time, the amount of Construction Expenses
(including Retainage Amounts) set forth in the Construction Disbursement Budget
that remain unpaid at such time (including amounts that have not yet accrued at
such time).

 

“Reserved Construction Amount” means the amount (exclusive of any Retainage
Amounts) necessary as of the date of the Final CDA Disbursement to complete the
Facility in accordance with the Final Plans and containing the Minimum
Facilities, including punch list items.

 

“Retainage Amounts” means, at any given time, amounts which have accrued and are
owing under the terms of a Contract for work or services to the Company already
provided but which at such time (and in accordance with the terms of the
Contract) are being withheld from payment to the respective Contractor until
certain subsequent events (e.g., completion benchmarks or required release to a
Subcontractor) have been achieved under the Contract.

 

“Security Agreement” means that certain Security Agreement dated as of even date
herewith, made by the Issuers in favor of the Trustee, acting in the capacity of
collateral agent for the benefit of itself and the holders of the Notes.

 

“Security Documents” has the meaning given in the Indenture.

 

“Senior Credit Facility” has the meaning given in the Indenture.

 

“Soft Costs” means all costs and expenses (other than Hard Costs) set forth in
the Construction Disbursement Budget, including without limitation pre-opening
costs.

 

“Subcontracts” has the meaning given in the Construction Contract.

 

“Subcontractors” means the Persons performing the obligations under the
Subcontracts.

 

“Title Insurer” means Chicago Title Insurance Company.

 

8

--------------------------------------------------------------------------------


 

“Title Policy” means the lender’s policy or policies of title insurance to be
provided by the Title Insurer to the Trustee with respect to the Property,
together with all endorsements thereto, in the form attached hereto as
Exhibit H.

 

“Trustee’s Closing Certificate” is the Officer’s Certificate from the Trustee in
the form of Exhibit B-3 attached hereto.

 

1.2           Additional Defined Terms.  In addition, the terms listed below in
the left column below shall have the respective meanings assigned to such terms
in the Section of this Agreement listed opposite such terms in the right column
below.  All other capitalized terms not defined herein, but defined in the
Indenture, shall have the meanings ascribed to them in the Indenture.

 

Defined Terms

 

Section

 

 

 

Advance Disbursement Request

 

4.1

Agreement

 

Introduction

Company

 

Introduction

Construction Disbursement Account

 

A of Recitals

Construction Disbursement Request

 

4.1

Construction Proceeds

 

A of Recitals

Disbursement Agent

 

Introduction

Event of Default

 

9

Final CDA Disbursement

 

7.5.1

GMP

 

7.6

GMP Change Order

 

7.6

Indenture

 

A of Recitals

Initial Disbursements

 

7.1

Initial Disbursement Request

 

4.1

Interest Disbursement Request

 

4.1

Interest Reserve Account

 

A of Recitals

Interest Reserve Proceeds

 

A of Recitals

Issuers

 

Introduction

Maximum GMP

 

7.6

Notes

 

A of Recitals

Original Notes

 

A of Recitals

Proceeds

 

A of Recitals

Trustee

 

Introduction

 

1.3           Rules of Interpretation.  The following rules of interpretation
shall apply herein.

 

1.3.1        The singular includes the plural and the plural includes the
singular.

 

1.3.2        The word “or” is not exclusive.

 

1.3.3        A reference to a Person includes its permitted successors and
permitted assigns.

 

9

--------------------------------------------------------------------------------


 

1.3.4        Accounting terms have the meanings assigned to them by U.S. GAAP
(as defined in the Indenture), as applied by the accounting entity to which they
refer.

 

1.3.5        The words “include,” “includes” and “including” are not limiting.

 

1.3.6        A reference in a document to an Article, Section, Exhibit,
Schedule, Annex, Attachment or Appendix is to the Article, Section, Exhibit,
Schedule, Annex, Attachment or Appendix of such document unless otherwise
indicated.  Exhibits, Schedules, Annexes or Appendices to any document shall be
deemed incorporated by reference in such document.

 

1.3.7        References to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified and supplemented from
time to time and in effect at any given time.

 

1.3.8        The words “hereof,” “herein” and “hereunder” and words of similar
import when used in any document shall refer to such document as a whole and not
to any particular provision of such document.

 

1.3.9        References to “days” shall mean calendar days, unless the term
“Business Days” shall be used.

 

2.             Establishment of Accounts.

 

2.1           Appointment of Disbursement Agent.  The Trustee and the Issuers
hereby appoint U.S. Bank National Association as the Disbursement Agent, and
U.S. Bank National Association hereby accepts such appointment as the
Disbursement Agent, in each case upon the terms and conditions set forth in this
Agreement.  The Disbursement Agent agrees to act in good faith at all times.

 

2.2           Establishment of Accounts.  Concurrently with the execution and
delivery hereof, the Disbursement Agent shall establish the Accounts at the
Disbursement Agent and credit thereto, in accordance with the provisions of
Recital A hereof, the Proceeds.  All funds in the Accounts and the Disbursed
Funds Account shall be held in trust and not commingled with any deposit or
commercial bank account.  All funds accepted by the Disbursement Agent pursuant
to this Agreement shall be held in the appropriate Account or the Disbursed
Funds Account for the benefit of the Issuers subject to the terms and conditions
of this Agreement and the Pledge Agreement (including, without limitation, the
rights of the Trustee hereunder and thereunder).  The Disbursement Agent may,
upon the request of the Issuers, establish sub-accounts for accounting purposes
within the Accounts and the Disbursed Funds Account, it being understood and
agreed that the creation of such sub-accounts shall in no way affect the pledge
in favor of the Trustee in the Accounts and the Disbursed Funds Account
hereunder.

 

2.3           Pledge Agreement.  Pursuant to the Pledge Agreement, the Issuers
have granted to the Trustee, for the benefit of the holders of the Notes, a
first priority security interest in the Accounts and the Disbursed Funds Account
and all funds and assets from time to time deposited therein, and all products
and proceeds thereof.  The Disbursement Agent shall note in its records

 

10

--------------------------------------------------------------------------------


 

that all funds and other assets in the Accounts and the Disbursed Funds Account
have been pledged to the Trustee and that the Disbursement Agent is holding such
items as agent for the Trustee, as secured party.  The Disbursement Agent shall
maintain dominion and control over the Accounts and the Disbursed Funds Account
and the funds and assets therein solely for the benefit of the Trustee, as
secured party, and for no other parties or Persons; provided, however, that the
Issuers shall be able to obtain disbursements from the Accounts and the
Disbursed Funds Account in accordance with the terms hereof and upon such
disbursement to the Issuers, such pledge and security interest shall be
extinguished and released with respect to the amount so disbursed.  Accordingly,
it is the intention of the parties that all such funds and assets shall not be
within the bankruptcy “estate” (or corresponding term used in the bankruptcy or
insolvency laws governing the Disbursement Agent) of the Disbursement Agent. 
All such funds and all earnings accruing from time to time thereon shall be held
in the applicable Account or the Disbursed Funds Account until disbursed or
transferred in accordance with the terms hereof.

 

2.4           Investment of Funds in Accounts.  All funds from time to time
credited to and contained in each of the Construction Disbursement Account
(other than those to be disbursed pursuant to the Initial Disbursement Request,
which shall be so disbursed on the Issue Date) and the Interest Reserve Account
shall be invested only in Cash Equivalents from time to time by written
instructions by the Issuers delivered to the Disbursement Agent, pending
disbursement of such funds pursuant to this Agreement; provided, however, that
the Disbursement Agent shall have concluded that such investments conform with
the requirements of the Indenture and each Pledge Agreement and that appropriate
steps have been taken with respect to each such investment so as to assure the
continuing perfection of the Trustee’s first priority security interest in such
investment.  For purposes of determining the steps to be taken in order to
achieve and maintain such perfection, the Disbursement Agent shall have the
right to require the delivery of, and to rely upon, an opinion of counsel to the
Issuers or the Disbursement Agent (the reasonable expense of which shall be paid
by the Issuers) specifying (A) that the counsel is familiar with the legal
requirements applicable to the perfection of security interests in said
investments and (B) the steps required to perfect and maintain a first priority
security interest in favor of the Trustee in such investments.  If no such
investment instructions are received by the Disbursement Agent, after the
occurrence and during a continuance of a Default or Event of Default, such funds
shall be invested in Cash Equivalents selected by the Disbursement Agent in
conformity with the requirements of the Indenture and the Pledge Agreement.  The
Disbursement Agent shall not be liable for any investment, reinvestment or
similar losses, fees, taxes or charges or for the availability or liquidity of
funds in the Accounts as a result of any investments made or reduced to cash in
accordance with this Agreement, and the Disbursement Agent is hereby authorized
to direct the Securities Intermediary (as defined in the Pledge Agreement) in
writing (i) to purchase Cash Equivalents in accordance herewith and (ii) to
reduce to cash any Cash Equivalents (without regard to maturity) in any Account
in order to make any application or disbursement required hereunder.

 

2.5           Agency.  The Disbursement Agent shall act solely as the Trustee’s
agent in connection with its duties under this Agreement, notwithstanding any
other provision contained herein, without any authority to obligate the Trustee
outside of the scope of the authority set forth in this Agreement or to
compromise or pledge its security interest hereunder; provided, however, that
the Disbursement Agent is authorized to make disbursements from the Accounts on
behalf of the Trustee pursuant to the terms of this Agreement.  The Issuers
acknowledge and

 

11

--------------------------------------------------------------------------------


 

agree that in no event shall the Trustee or the holders of the Notes be liable
for, nor shall the obligations of the Issuers under the Indenture, the Notes or
the other Security Documents be affected or diminished as a consequence of, any
action or inaction of the Disbursement Agent with respect to the Accounts or the
Disbursed Funds Account or any funds or other assets credited thereto or
deposited herein.

 

2.6           Waiver of Set-off Rights.  The Disbursement Agent hereby
acknowledges the Trustee’s security interest as set forth in this Agreement and
the Pledge Agreement and waives any and all security interests, claims,
encumbrances, liens and rights of set off which it may have in the Accounts or
the Disbursed Funds Account or any funds or other assets credited thereto or
deposited therein (including any and all rights of offset, deduction and lien),
whether statutory or otherwise afforded by law, agreement or otherwise) and
further waives any right to set-off said funds, assets or investments now or in
the future against any indebtedness of the Issuers to the Disbursement Agent. 
The waivers set forth in this Section are of rights which may exist now or
hereafter in favor of the Disbursement Agent in its individual capacity, and not
of any such rights which may exist now or hereafter in favor of the Disbursement
Agent in its capacity as agent for the Trustee.  Nothing in this Section shall
be construed as waiving, limiting or diminishing any rights of the Trustee or
the Issuers against the Disbursement Agent or one another.  Nothing in this
Section shall constitute, or be deemed to constitute, a waiver or abridgement of
the security interests, claims, encumbrances, liens and rights of set off held
by the Trustee in the Accounts and the Disbursed Funds Account.

 

3.             Disbursements from Accounts.

 

3.1           Conditions to Disbursement.  The Disbursement Agent shall disburse
funds from the Accounts only upon satisfaction of the applicable conditions to
disbursement set forth herein.

 

3.2           Method of Disbursement.  Upon satisfaction (or a written waiver by
the Trustee) of the applicable conditions to disbursement set forth herein, the
Disbursement Agent shall disburse funds from the applicable Account as specified
in the applicable Disbursement Request.

 

3.3           Disbursement Agent’s Compensation.   So long as the Trustee also
serves as Disbursement Agent hereunder, the Disbursement Agent shall not, except
as otherwise provided in Section 13, be entitled to any fee for its services
hereunder.  If the Trustee is not also serving as Disbursement Agent hereunder,
the Disbursement Agent shall be entitled to such reasonable fee payable by the
Issuers as is set forth in the separate agency agreement with the Trustee.  The
Disbursement Agent hereunder (whether or not serving as the Trustee) shall be
entitled to reimbursement for its reasonable expenses (including, without
limitation, the reasonable fees and expenses of the Disbursement Agent’s counsel
after the occurrence and during the continuance of a Default or an Event of
Default) as compensation for services performed under this Agreement.  The
Disbursement Agent shall receive such payments without the requirement of
obtaining any further consent or action on the part of the Issuers with respect
to the payment; provided, however, that, without limiting the foregoing, the
Disbursement Agent shall provide written itemization of requested reimbursement
of such expenses within thirty (30) days of receiving a written request therefor
from the Issuers.  Disbursements for each calendar month shall be made on the
first day of the subsequent calendar month.  The provisions of this Section 3.3
shall survive the termination of this Agreement.

 

12

--------------------------------------------------------------------------------


 

3.4           Transfer of Funds to the Trustee.  Upon the receipt of written
notice executed by the Trustee, which states that (a) an Event of Default
hereunder has occurred and is continuing and (b) the Trustee is entitled to the
funds in the Accounts and the Disbursed Funds Account (a copy of which notice
shall be sent by the Trustee to the Issuers concurrently therewith), the
Disbursement Agent shall, without need for further authorization or notice to
the Issuers, deliver to the Trustee all funds in the Accounts and the Disbursed
Funds Account.

 

4.             Agreements of the Issuers, the Disbursement Agent and the
Trustee.  The Issuers, the Disbursement Agent and the Trustee severally agree as
follows:

 

4.1           Disbursement Requests and Disbursements.

 

(a)           The Issuers shall concurrently with the execution and delivery of
this Agreement have the right to submit to the Disbursement Agent, with a copy
to the Trustee, the Initial Disbursement Certificate, requesting the
disbursement of funds from the Construction Disbursement Account (the “Initial
Disbursement Request”).

 

(b)           The Issuers or, as set forth in Section 5.1, the Trustee (with a
copy provided to the Issuers), shall have the right to submit to the
Disbursement Agent, with a copy to the Trustee, the Interest Disbursement
Certificate, requesting the disbursement of funds from the Interest Reserve
Account to pay the interest due on the Notes (an “Interest Disbursement
Request”) on the applicable Interest Payment Date.

 

(c)           In accordance with Section 7.2 or Section 7.3, the Issuers shall
have the right from time to time during the course of this Agreement, to submit
to the Disbursement Agent, with a copy to the Trustee, a Construction
Disbursement Certificate (a “Construction Disbursement Request”) or an Advance
Disbursement Certificate (an “Advance Disbursement Request”).

 

(d)           The Disbursement Agent shall review each Disbursement Request
submitted pursuant to Sections 4.1(a) through (c) above to determine that they
meet the requirements of Sections 7.1 and 7.2 of this Agreement and conform to
the forms of Exhibits A, C, D-1 and D-2 respectively, but the Disbursement Agent
shall have no obligation to review any attachments, exhibits and certificates
required thereby (as the case may be) or to inquire whether any condition
certified to has been satisfied.  If the Disbursement Agent has determined that
the requirements of Sections 7.1 and 7.2 of this Agreement have been met and
that such Disbursement Request conforms to the forms of Exhibits A, C, D-1 and
D-2, as applicable, then the Disbursement requested shall be made by the
Disbursement Agent.  Except as to the Initial Disbursement, which shall be made
on the Issue Date, the Disbursement Agent shall notify the Issuers and the
Trustee as soon as reasonably possible (and in any event within two (2) Business
Days after the Disbursement Agent receives the required documents) if any
Disbursement Request, or any portion thereof, is disapproved and the reason(s)
therefor.

 

(e)           Provided that a Disbursement Request submitted in accordance with
Sections 4.1(a) or (c) above is not disapproved by the Disbursement Agent in
accordance with this Agreement, then, within two (2) Business Days following
submission of such Disbursement Request, the Disbursement Agent shall disburse
to the Disbursed Funds Account the funds

 

13

--------------------------------------------------------------------------------


 

requested in such Disbursement Request (other than those to be disbursed
pursuant to the Initial Disbursement Request, which shall be disbursed on the
Issue Date).  The Issuers shall withdraw funds from and write checks on the
Disbursed Funds Account solely for the purpose of paying Construction Expenses
identified on such Disbursement Request.

 

(f)            Provided that an Interest Disbursement Request submitted in
accordance with Section 4.1(b) above is not disapproved by the Disbursement
Agent in accordance with this Agreement, then, within two (2) Business Days
following submission of such Interest Disbursement Request, the Disbursement
Agent shall disburse to the Trustee the funds requested in such Interest
Disbursement Request.

 

(g)           The Trustee may waive any condition to a disbursement requested in
a Disbursement Request.

 

4.2           Insufficient Available Funds.  The Issuers shall promptly, and in
no event later than two (2) Business Days following knowledge thereof, notify
the Trustee and the Disbursement Agent in writing if at any time the Issuers
reasonably believe that there are insufficient Available Funds (a) to permit the
Opening or (b) to complete construction of the Facility in accordance with the
Final Plans and/or the Construction Disbursement Budget (as in effect at such
time).  Such notice shall specify in reasonable detail (i) the amount of such
deficiency and (ii) the steps which the Issuers intend to take to cure such
deficiency and the anticipated timing thereof.

 

5.             Interest Reserve.

 

5.1           Interest Disbursements.  Ten (10) days prior to each of the first
two (2) Interest Payment Dates, the Issuers shall deliver to the Disbursement
Agent an Interest Disbursement Request, setting forth the amount required to be
paid and the Interest Payment Date upon which such payment is due and payable. 
Subject to Section 4.1(d), on each such Interest Payment Date, the Disbursement
Agent shall liquidate Cash Equivalents (to the extent required) held in the
Interest Reserve Account and disburse to the Trustee the amounts described in
the Interest Disbursement Request as due and payable on that date; provided,
however, that the Trustee may direct in writing the Disbursement Agent to
liquidate Cash Equivalents (to the extent required) and disburse to the Trustee
the amounts necessary to pay the amounts required to be paid on the Notes in the
event that the Issuers fail to timely deliver the Interest Disbursement Request,
in which case the obligations of the Issuers under this Section 5.1 shall be
deemed performed.  In the event there are insufficient funds in the Interest
Reserve Account to pay the amount set forth in an Interest Disbursement Request
or direction so given by the Trustee, the Issuers shall, not less than three
(3) Business Days prior to the applicable Interest Payment Date, deposit
immediately available funds into the Interest Reserve Account in an amount equal
to such deficiency.  The Issuers acknowledge that the Issuers’ failure to
provide notice or deposit funds referenced in this Section shall not in any way
exonerate or diminish the Issuers’ obligation to make all payments under the
Notes as and when due.

 

5.2           Interest Reserve Account Amounts.  Upon payment in full of each of
the first two (2) interest payments due on the Notes, the Disbursement Agent
shall transfer any funds and/or Cash Equivalents in the Interest Reserve Account
to the Construction Disbursement Account and

 

14

--------------------------------------------------------------------------------


 

such funds and/or Cash Equivalents shall be deemed Additional Revenue; provided,
however, that if the Final CDA Disbursement has been made pursuant to
Section 7.5 prior to the second Interest Payment Date, any funds remaining in
the Interest Reserve Account shall be disbursed to the Disbursed Funds Account.

 

6.             Certain Covenants.

 

6.1           Notice of Opening.  Promptly after (but in any event within seven
days after) the date of Opening, the Issuers shall deliver an Officer’s
Certificate to the Disbursement Agent and the Trustee to the effect that the
Opening has occurred.

 

6.2           Issuers’ Officer’s Certificates.

 

6.2.1        For Closing Certificate.  The Issuers shall attach to the Issuers’
Closing Certificate delivered to the Disbursement Agent and the Trustee an
Issuers’ Officer’s Certificate for Issuers’ Closing Certificate in the form of
Attachment A to Exhibit B-1 attached hereto (including all required exhibits and
attachments thereto) (the “Issuers’ Closing Officer’s Certificate”), executed
and completed as to the information required therein.

 

6.2.2        For Construction Disbursement Certificate.  The Issuers shall
attach to each Construction Disbursement Certificate delivered to the
Disbursement Agent and the Trustee an Issuers’ Officer’s Certificate for
Construction Disbursement Certificate in the form of Attachment A to Exhibit D-1
(including all required exhibits and attachments thereto) (the “Construction
Disbursement Officer’s Certificate”), executed and completed as to the
information required therein.

 

6.2.3        For Advance Disbursement Certificate.  The Issuers shall attach to
each Advance Disbursement Certificate delivered to the Disbursement Agent and
the Trustee an Issuers’ Officer’s Certificate for Advance Disbursement
Certificate in the form of Attachment A to Exhibit D-2 (including all required
exhibits and attachments thereto) (the “Advance Disbursement Officer’s
Certificate”), executed and completed as to the information required therein.

 

6.2.4        For First Disbursement Request.  The Issuers shall attach to the
First Disbursement Request (whether made pursuant to an Initial Disbursements
Certificate, Advance Disbursement Certificate or Construction Disbursement
Certificate) delivered to the Disbursement Agent and the Trustee a First
Disbursement Officer’s Certificate in the form of Exhibit D-3 (including all
required exhibits and attachments thereto) (the “First Disbursement Officer’s
Certificate”), executed and completed as to the information required therein.

 

6.2.5        No Review Obligation.  Neither the Trustee nor the Disbursement
Agent shall have any obligation to review any Officer’s Certificates or other
documents attached to the Issuer’s Closing Certificate, the Construction
Disbursement Certificate or the Advance Disbursement Certificate or to
investigate any facts or matters contained in such Officer’s Certificates.  The
Trustee and the Disbursement Agent shall incur no liability if such Officer’s
Certificates or other documents attached to the Issuer’s Closing Certificate,
the Construction Disbursement Certificate or the Advance Disbursement
Certificate do not conform to the forms

 

15

--------------------------------------------------------------------------------


 

attached to this Agreement regardless of whether such Officer’s Certificates and
other attached documents are or are not reviewed by the Trustee and/or the
Disbursement Agent.

 

6.3           Officer’s Certificate as Representation and Warranty.  Each
Officer’s Certificate signed on behalf of the Issuers and delivered to the
Disbursement Agent and/or the Trustee pursuant to, or in connection with, this
Agreement, shall be deemed to be a representation and warranty by the Issuers to
the Disbursement Agent and/or the Trustee, as the case may be, as to the matters
covered by such certificates.

 

7.             Construction Disbursement Account.

 

7.1           Conditions to Initial Disbursements.  Upon satisfaction of the
conditions described below in this Section 7.1, on the Issue Date the
Disbursement Agent shall make the disbursements described in the Initial
Disbursements Certificate (the “Initial Disbursements”).  The conditions to the
Initial Disbursements shall consist of the following:

 

(a)           The Disbursement Agent shall have received the Proceeds;

 

(b)           The Disbursement Agent shall have received the following executed
documents:  (i) the Initial Disbursements Certificate, (ii) the Issuers’ Closing
Certificate, (iii) the Disbursement Agent’s Closing Certificate (which the
Disbursement Agent covenants and agrees to deliver to the Trustee and the
Issuers) and (iv) the Trustee’s Closing Certificate; and

 

(c)           The Disbursement Agent shall have received confirmation from the
Trustee that it has received the Initial Disbursement Certificate, the Issuers’
Closing Certificate and the Disbursement Agent’s Closing Certificate.

 

7.2           Conditions to Subsequent Disbursements.  Upon satisfaction (or a
written waiver by the Trustee) of the conditions described below in this
Section 7.2, the Disbursement Agent shall make the disbursements described in
the corresponding Construction Disbursement Request or Advance Disbursement
Request (provided that the conditions set forth in Section 7.1 shall have
previously been satisfied) from the Construction Disbursement Account to the
Disbursed Funds Account:

 

(a)           The Disbursement Agent shall have received a Construction
Disbursement Request or Advance Disbursement Request pertaining to the amounts
requested for disbursement; and

 

(b)           The Trustee shall not have provided the Disbursement Agent notice
that a Default or Event of Default has occurred and remains continuing.

 

7.3           Advance Disbursements

 

.  Upon the satisfaction of the conditions described below in this Section 7.3,
the Issuers shall have the right to deliver to the Disbursement Agent an Advance
Disbursement Request, which Advance Disbursement Request shall not be required
to include or attach the supporting documentation required for all other
Disbursement Requests; provided, however, that (i) within thirty (30) days after
any Advance Disbursement is made (or, if earlier, promptly following the
occurrence of a Default or an Event of Default), the Issuers shall, with respect
to such Advance Disbursement, provide the same supporting documentation

 

16

--------------------------------------------------------------------------------


 

as is required under this Agreement with respect to other Construction
Disbursement Requests (which documentation may be included in a subsequent
Construction Disbursement Request) and (ii) in no event shall the outstanding
balance of undocumented Advance Disbursements from the Construction Disbursement
Account at any one time exceed $1,500,000.

 

7.4           Disbursements after an Event of Default.  In the event that the
Trustee has provided the Disbursement Agent notice that a Default or Event of
Default exists and is continuing (unless the same has been waived by the Trustee
in writing), the Disbursement Agent shall not approve any disbursement of funds
for the Facility from the Construction Disbursement Account.  Notwithstanding
the foregoing, the Trustee may direct that any of the following payments be
made, and provided, further, that nothing in this Section 7.4 shall limit the
Trustee’s right to the disbursement of funds in the Construction Disbursement
Account pursuant to Section 3.4:

 

(i)            if all other conditions in Section 7.2 (including those stated in
Section 7.1) are met, funds from the Construction Disbursement Account, for work
completed or materials purchased on or prior to the date that such Default or
Event of Default first occurred;

 

(ii)           payments not to exceed One Million Five Hundred Thousand Dollars
($1,500,000) in the aggregate to prevent the condition of the Facility from
deteriorating or to preserve any work completed on the Facility, certified to
the Disbursement Agent and the Trustee in writing by the Issuers to be
reasonably necessary or advisable; provided, however, that the foregoing
limitation may be increased or decreased by the Trustee by written notice to the
Disbursement Agent and the Issuers; and

 

(iii)          if such condition continues for a period of three (3) consecutive
months or more, at the written request of the Issuers, Retainage Amounts for
work completed; provided that the Issuers and the Manager each certify to the
Disbursement Agent and the Trustee in writing the amount required to be paid for
such Retainage Amounts and that the conditions for paying such amounts (other
than that the Opening has occurred) are met.

 

7.5           Final Disbursement of Funds Following Opening.

 

7.5.1        If any funds remain in the Construction Disbursement Account and
(a) Issuers have provided notice in accordance with Section 6.1 herein that the
Opening has occurred, (b) there is no ongoing construction in connection with
the Facility, other than maintenance and repairs in the ordinary course of
business and all punch list items, in an aggregate amount (excluding Retainage
Amounts) not to exceed $250,000, and (c) there exists no continuing Default or
Event of Default, then the Issuers shall have the right to request that the
Disbursement Agent disburse to the Issuers all remaining funds in the
Construction Disbursement Account.  Upon receipt by the Disbursement Agent of a
Construction Disbursement Request with the paragraph labeled “[For the Final CDA
Disbursement Only]” included, the Disbursement Agent shall disburse all
remaining funds in the Construction Disbursement Account as directed by the
Issuers (the “Final CDA Disbursement”).  All funds

 

17

--------------------------------------------------------------------------------


 

disbursed to the Issuers pursuant to this Section shall be used by the Issuers
as required pursuant to the Indenture and this Agreement, including without
limitation Section 7.5.2.

 

7.5.2        To the extent that any work performed, services rendered or
materials provided in connection with the Facility as contemplated under the
Construction Disbursement Budget then in effect remain unpaid on or after the
date of the Final CDA Disbursement, the Issuers shall apply all funds disbursed
to the Issuers pursuant to Section 7.5.1 to pay all amounts due and owing under
any Contracts in accordance therewith prior to utilizing any other funds
otherwise available to the Issuers for such purposes.

 

7.6           First Disbursement Request.

 

7.6.1        Guaranteed Maximum Price Contract.  The Issuers shall use their
reasonable best efforts to enter into with the General Contractor, as promptly
as practicable after the date hereof, a change order under the Construction
Contract which adds to the Construction Contract a guaranteed maximum price (the
“GMP” and, such change order, the “GMP Change Order”) of no greater than $22.0
million (the “Maximum GMP”).

 

7.6.2        First Disbursement Request.  The Issuers shall not have the right
to deliver to the Disbursement Agent a First Disbursement Request unless the
following conditions precedent have been satisfied:  (i) the GMP Change Order
has been entered into among the Issuers and the General Contractor, (ii) in the
event that the GMP Change Order establishes a GMP in excess of the Maximum GMP,
the Issuers shall have deposited (or, concurrently with submitting the First
Disbursement Request, deposit) into the Construction Disbursement Account an
amount equal to the excess of the GMP established by the GMP Change Order over
the Maximum GMP, and (iii) the Issuers shall have complied with Section 6.2.4
hereof with respect to the First Disbursement Request.

 

8.             Amendments to Construction Disbursement Budget; Amendments to
Contracts; Amendments to Facility Cost Schedule and Cost Overruns.

 

8.1           Construction Disbursement Budget Amendment Process.  The
Construction Disbursement Budget may be amended by the Issuers from time to time
in the manner set forth herein without review or approval from the Trustee or
the Disbursement Agent.  Subject to Section 8.2, the Issuers shall have the
right from time to time to amend the Construction Disbursement Budget to change
the amounts allocated for specific line item components of the work required to
complete the Facility, including Soft Costs; provided that, in any such
amendment, the Company may neither modify the description of any line item nor
modify the amount set forth for any such line item incurred on or prior to the
Issue Date.  A line item in the Construction Disbursement Budget may be
increased only if the funds for such increase are made available in the
Construction Disbursement Budget from (a) previously unallocated Available Funds
or an increase in Additional Revenue, in each case to the extent not previously
expended or dedicated to the payment of items contained in the Construction
Disbursement Budget; (b) an increase in Realized Savings from another line item
and a corresponding reduction in the construction line items related to such
Realized Savings; (c) the reduction of the “contingency” line item, if any, in
the Construction Disbursement Budget or (d) the reduction of allocated reserves
in the Construction Disbursement Budget pursuant to the terms and condition

 

18

--------------------------------------------------------------------------------


 

of this Agreement.  Any such amendment shall be in writing and shall identify
with particularity the line items to be changed and the amount of such change
and (x) in the event of an increase in a construction line item, the Realized
Savings, Additional Revenue, line item for “contingency” (if any) in the
Construction Disbursement Budget and/or previously allocated reserves which are
permitted to be reduced (but not any Retainage Amounts), which are proposed to
be utilized to pay for the increase; and (y) in the case of a decrease in a
construction line item, the Realized Savings in the amount of such reduction. 
Construction line items may be reduced only upon obtaining, and in the amount
of, Realized Savings.  The “contingency” line item, if any, in the Construction
Disbursement Budget may be reduced by allocation to other line items.  Any
amounts of Realized Savings, Additional Revenue, contingency amounts or
previously allocated reserves so identified for use in connection with a
particular line item thenceforth shall be deemed dedicated to the particular
line item, unless and until the Construction Disbursement Budget is amended to
reduce the amounts budgeted for the line item.  The Issuers shall submit the
Construction Disbursement Budget Amendment Certificate to the Trustee in the
form of Exhibit E attached hereto; provided, however, that the Issuers shall not
be required to submit a Construction Disbursement Budget Amendment Certificate
if the amendment, together with all previous amendments for which a Construction
Disbursement Amendment Certificate was not submitted to the Trustee, does not
increase the total Construction Disbursement Budget by more than $500,000 in the
aggregate.  Neither the Trustee nor the Disbursement Agent shall have any
obligation to (i) review the Construction Disbursement Budget Amendment
Certificate or any documents attached thereto, (ii) investigate into any facts
or matters contained in such Certificate or documents attached thereto, or
(iii) make any determination as to whether the obligation to submit a
Construction Disbursement Budget Amendment Certificate is triggered.  The
Trustee and Disbursement Agent shall not be responsible for determining whether
the Issuers have complied with this Section 8.1 or whether the Construction
Disbursement Budget Certificate or any documents attached thereto comply with
this Section 8.1 or this Agreement generally.  Moreover, the Trustee and
Disbursement Agent shall not incur any liability for either reviewing or failing
to review such Certificate or documents attached thereto.  Upon receipt by the
Trustee of the Construction Disbursement Budget Amendment Certificate in the
form of Exhibit E attached hereto, fully executed and completed as to the
information required therein, such amendment shall become effective hereunder
and the Construction Disbursement Budget shall thereafter be as so amended;
provided, however, that if, pursuant to the proviso in the immediately preceding
sentence, the Issuers were not required to submit a Construction Disbursement
Budget Amendment Certificate to the Trustee with respect to such amendment, then
such amendment shall become effective hereunder at the time it is entered into
and the Construction Disbursement Budget shall thereafter be as so amended.  No
amendment to the Construction Disbursement Budget shall be effective except in
accordance with the preceding sentence.  Notwithstanding the foregoing, the
Issuers shall not be required to comply with this Section 8.1 in connection with
entering into the GMP Change Order.

 

8.2           Contract Amendment Process.  The Company shall have the right from
time to time to amend any of the Construction Documents to which it is a party
to change the scope of the work for any portion of the Facility and/or the
Company’s payment obligations thereunder without review or approval from the
Trustee or Disbursement Agent.  Any such amendment that (i) when taken together
with all other amendments to such Construction Documents results in a cost
increase in excess of Twenty-Five

 

19

--------------------------------------------------------------------------------


 

Thousand Dollars ($25,000) in a Material Construction Document (or, with respect
to the Construction Contract only, in excess of Seventy-Five Thousand Dollars
($75,000)), (ii) when taken together with all other amendments to such Contract
results in a material reduction of the scope or quality of the work constituting
the design or construction of the Facility, or (iii) results in the likely
addition of more than one week of construction (or such amendments, in the
aggregate, result in the likely addition of more than four weeks of
construction), shall be in writing and shall identify with particularity all
changes being made.  The Company shall (a) deliver to the Trustee (x) an
executed copy of the Contract amendment (the effectiveness of which will be
subject only to satisfaction of the conditions in this Section 8.2), and (y) a
Contract Amendment Certificate in the form attached hereto as Exhibit F-1, fully
completed and executed, as applicable, and (b) if entering into such Contract
Amendment will result in an amendment to the Construction Disbursement Budget,
comply with the requirements of Section 8.1.  Neither the Trustee nor the
Disbursement Agent shall have any obligation to (1) review any Contract
submitted, (2) review the Contract Amendment Certificate or any documents
attached thereto, (3) investigate into any facts or matters contained in such
Certificate or documents attached thereto, (4) make any determination as to
whether the obligation to submit a Contract Amendment Certificate is triggered
or (5) determine whether an amendment to the Construction Disbursement Budget is
needed as a result of such Contract amendment.  The Trustee and Disbursement
Agent shall not be responsible for determining whether the Issuers have complied
with this Section 8.2 or whether the Contract Amendment Certificate or any
documents attached thereto comply with this Section 8.2 or this Agreement
generally.  Moreover, the Trustee and Disbursement Agent shall not incur any
liability for either reviewing or failing to review such Certificate or
documents attached thereto.  The Contract Amendment shall be deemed approved
upon receipt by the Trustee of the Contract Amendment Certificate. 
Notwithstanding the foregoing, the Issuers shall not be required to comply with
this Section 8.2 in connection with entering into the GMP Change Order.

 

8.3           Contracts Entered into after the Issue Date.  The Company may from
time to time enter into Contracts constituting Construction Documents consistent
with the Final Plans and the Construction Disbursement Budget, as each is in
effect from time to time without review or approval of the Trustee or
Disbursement Agent.  Each such Contract shall be in writing and, if a Material
Construction Document, shall become effective when and only when:  (i) the
Company and the Contractor have executed and delivered the Contract (with the
effectiveness thereof subject only to satisfaction of the conditions in clauses
(ii), (iii) and (iv) below); (ii) the Company has submitted to the Trustee: 
(a) such Material Construction Document together with an Additional Contract
Certificate, and all exhibits, attachments and certificates required thereby,
each duly completed and executed, as applicable, and (b) copies of such
performance and payment bonds as the Contractor may be required to provide to
the Company pursuant to such Material Construction Document (which performance
and payment bonds shall name the Trustee and the Issuers as additional
co-obligees) and a consent substantially in the form attached hereto as
Exhibit G signed by the Contractor; (iii) if entering into such Contract will
result in an amendment to the Construction Disbursement Budget, the Issuers have
complied with the requirements of Section 8.1; and (iv) if entering into such
Contract will cause the Available Funds to be less than the Remaining Costs, the
Issuers shall have complied with the requirements of Section 8.4.  Neither the
Trustee nor the Disbursement Agent shall have any obligation to (v) review any
Contract or other document submitted in connection with such Contract, (w)
review performance and payment bonds submitted to them or any documents attached
thereto, (x) investigate into any facts or matters contained in such Contracts,
performance and payment bonds or documents attached thereto, (y) determine
whether a Contract is a Material

 

20

--------------------------------------------------------------------------------


 

Construction Document or (z) determine whether an amendment to the Construction
Disbursement Budget is required or if the Available Funds will be less than the
Remaining Costs.  The Trustee and Disbursement Agent shall not be responsible
for determining whether the Issuers have complied with this Section 8.3 or
whether the performance and payment bonds or any documents attached thereto
comply with this Section 8.3 or this Agreement generally.  Moreover, the Trustee
and Disbursement Agent shall not incur any liability for either reviewing or
failing to review such Contracts, performance and payment bonds or documents
attached thereto.  Notwithstanding the foregoing, the Issuers shall not be
required to comply with this Section 8.3 in connection with entering into the
GMP Change Order.

 

8.4           Facility Cost Schedule and Cost Overruns.

 

(a)           The Issuers covenant to promptly (and in any event within ten
(10) days of notice or knowledge thereof) cure any anticipated cost overrun for
any line item on the Construction Disbursement Budget (after giving effect to
any applicable reserves which have been allocated to such line item by a
Construction Disbursement Budget Amendment) by (i) providing sufficient funds to
cover in full such cost overrun from previously unallocated Available Funds or
other Additional Revenue as permitted in this Agreement (but in each case only
to the extent that the same have not previously been expended or dedicated
(including Retainage Amounts) to the payment of line items contained in the
Construction Disbursement Budget) and/or (ii) with respect to a cost overrun as
to a particular line item, effecting a Construction Disbursement Budget
Amendment to dedicate such funds to the line items in question.  Neither the
Trustee nor the Disbursement Agent shall have any obligation to determine
whether an anticipated cost overrun exists or whether the Issuers have complied
with this Section 8.4 in addressing any cost overruns.  The Trustee and
Disbursement Agent shall not incur any liability for either reviewing or failing
to review any cost overrun materials.

 

(b)           Each Facility Cost Schedule shall set forth (i) the actual
investment income (loss), less any losses or costs associated therewith, earned
on the Construction Disbursement Account through the date of such Facility Cost
Schedule, and (ii) the additional amount of investment income which the Issuers
reasonably anticipate will be earned in the Construction Disbursement Account
from such date through the Opening.  If at any time the Issuers submit a
Facility Cost Schedule pursuant to this Section and the Issuers can no longer
reasonably anticipate that the Additional Revenue earned (and anticipated to be
earned as determined above) from investments of funds in the Construction
Disbursement Account will equal the amount of such Additional Revenue set forth
in the Construction Disbursement Budget then in effect, then:

 

(i)            if the total amount of such Additional Revenue at such date
earned or anticipated to be earned is less than the total amount of such
Additional Revenue anticipated as of the date of the most recent disbursement
from the Construction Disbursement Account, then the Available Funds shall be
deemed reduced by the amount of such deficiency and the Company (as a condition
to the next Construction Disbursement Request) shall provide or allocate
additional Available Funds and/or otherwise amend the Construction Disbursement
Budget, if necessary, so that the Remaining Costs do not exceed the total
Available Funds; or

 

21

--------------------------------------------------------------------------------


 

(ii)           if the total amount of such Additional Revenue at such date
earned or anticipated to be earned is greater than the total amount of such
Additional Revenue anticipated as of the date of the most recent disbursement
from the Construction Disbursement Account, then the Available Funds shall be
deemed increased by the amount of such excess.

 

Neither the Trustee nor the Disbursement Agent shall have any obligation to
review any Facility Cost Schedules or to determine whether the Issuers have
complied with this Section 8.4.  The Trustee and Disbursement Agent shall not
incur any liability for either reviewing or failing to review any Facility Cost
Schedules.

 

9.             Events of Default.  The occurrence of any of the following
specified events shall be an “Event of Default” hereunder:

 

9.1           Indenture.  A Default or an Event of Default under the Security
Documents (as such terms are defined therein) has occurred and is continuing, in
either case beyond the expiration of applicable notice, grace and cure periods.

 

9.2           Exception to Prior Disbursement.  The existence of an exception to
a prior disbursement relating to the Facility in excess of $50,000 which is not
remedied within thirty (30) days after notice.

 

9.3           Insufficient Funds.  Any time that the amount of Available Funds
is less than the Remaining Costs and such deficiency continues for a period of
thirty (30) days after notice of such deficiency without being cured.

 

9.4           Performance of Certain Obligations.  The failure of the Issuers to
perform, observe or comply in all material respects with any of their covenants
under this Agreement and such failure continues for a period of five (5) days
after notice thereof without being cured.

 

9.5           Failure to Deliver Collateral Agreements. The Issuers shall fail
to deliver any material documents in accordance with the Pledge Agreement and
such failure continues for a period of five (5) days after notice without being
cured.

 

9.6           Abandonment of Facility.

 

(a)           Except as and to the extent permitted under the Indenture, the
Company shall cease to own the Property or any portion thereof or the buildings,
fixtures and other improvements to be situated on the Property; or

 

(b)           Except as and to the extent permitted under the Indenture, the
Issuers shall abandon the Facility or otherwise cease to pursue the operation of
the Property or shall sell or otherwise dispose of any interest in Property.

 

9.7           Termination or Invalidity of Construction Documents.  Any of the
Material Construction Documents shall have terminated, become invalid or
illegal, or otherwise ceased to be in full force and effect (except in
accordance with its terms upon completion of the respective work or delivery of
the respective materials); provided that with respect to any Material

 

22

--------------------------------------------------------------------------------


 

Construction Document other than the Construction Contract and the Architect
Agreement, no Event of Default shall be deemed to have occurred as a result of
such termination so long as (a) the Company provides written notice to the
Disbursement Agent (immediately upon, but in no event more than two (2) Business
Days after, the Company’s becoming aware of such Construction Document’s ceasing
to be in full force or effect) that the Company intends to replace the
Contractor under such Construction Document (or that replacement is not
necessary), and (b) in each case if, in the reasonable judgment of the Company,
a replacement is necessary, the Company (i) obtains a replacement Contractor for
the affected Contractor and (ii) enters into a replacement Construction Document
in accordance with Section 8.3, on terms no less beneficial to the Company than
then current market terms, within sixty (60) days of such termination.

 

10.           Disbursed Funds Account.

 

10.1         Rights of the Issuers to Disbursed Funds Account.  All amounts
disbursed from the Construction Disbursement Account shall be paid directly to
the Disbursed Funds Account.  The Disbursed Funds Account shall be maintained in
the name of the Issuers and all funds deposited or held in such account shall
belong to the Issuers, against which the Issuers may draw for expenditures
permitted by this Agreement from time to time.  All funds deposited and held in
the Disbursed Funds Account shall, pending disbursement in accordance with this
Agreement, be invested in cash or Cash Equivalents as directed by the Issuers,
except as otherwise provided herein or in the Pledge Agreement.  Pursuant to the
Pledge Agreement, the Issuers have granted to the Trustee (for the benefit of
itself and the holders of the Notes) a first priority security interest in its
Disbursed Funds Account.  Funds in the Disbursed Funds Account shall be
disbursed solely in accordance with the terms and conditions of, and solely for
the purposes permitted under, this Agreement and the Indenture.  Further, the
Issuers shall note in its records that all funds and other assets in the
Disbursed Funds Account have been pledged to the Trustee.

 

10.2         Right to Substitute Disbursed Funds Account.  The Issuers from time
to time shall have the right to designate a substitute account to serve as the
Disbursed Funds Account; provided that no such substitute account shall become
the “Disbursed Funds Account” until (a) the depository financial institution at
which the substitute account is located shall have acknowledged in a manner
satisfactory to the Trustee that such institution has waived its right of set
off in such account or any liens thereto, statutory or otherwise, and will have
entered into an agreement substantially similar to a Pledge Agreement, and
(b) the Trustee and the Disbursement Agent shall have received written notice of
the location and account number of such new substitute account.

 

11.           Indemnity.

 

11.1         Limitation of Liability.  The Disbursement Agent’s responsibility
and liability under this Agreement shall be limited as follows:  (a) the
Disbursement Agent does not represent, warrant or guaranty to the Trustee or the
holders of the Notes the performance by the Issuers, the Manager, the General
Contractor, the Architect or any Contractor, Subcontractor or provider of
materials or services in connection with construction of the Facility; (b) the
Disbursement Agent shall have no responsibility to the Issuers, the Trustee or
the holders of the Notes as a consequence of performance by the Disbursement
Agent hereunder, except with

 

23

--------------------------------------------------------------------------------


 

respect to breaches of its obligations under this Agreement or for gross
negligence or willful misconduct of the Disbursement Agent; (c) the Issuers
shall remain solely responsible for all aspects of their business and conduct in
connection with the Property and the Facility, the accuracy of all applications
for payment, and the proper application of all disbursements; (d) the
Disbursement Agent is not obligated to supervise, inspect or inform the Issuers,
the Trustee or any third party of any aspect of the construction of the Facility
or any other matter referred to above; and (e) the Disbursement Agent owes no
duty of care to the Issuers, to protect against, or to inform the Issuers of,
any negligent, faulty, inadequate or defective design or construction of the
Facility or otherwise.  The Disbursement Agent shall have no duties or
obligations hereunder, except as expressly set forth herein, shall be
responsible only for the performance of such duties and obligations, shall not
be required to take any action otherwise than in accordance with the terms
hereof and shall not be in any manner liable or responsible for any loss or
damage arising by reason of any act or omission to act by it hereunder or in
connection with any of the transactions contemplated hereby, including, but not
limited to, any loss that may occur by reason of forgery, false representations,
the exercise of its discretion, or any other reason, except for its gross
negligence or willful misconduct.

 

11.2         Reliance on Certificates.  The Disbursement Agent may conclusively
rely upon any Disbursement Request or Officer’s Certificate furnished to the
Disbursement Agent conforming to the form required under this Agreement.  The
Disbursement Agent may rely upon any document believed by it to be genuine and
to have been signed or presented by the proper person.  The Disbursement Agent
need not investigate any fact or matter stated in a Disbursement Request or
Officer’s Certificate and shall incur no liability in failing to make any such
investigation.

 

12.           Indemnity.  The Issuers each indemnify, protect, hold harmless and
agree to defend the Disbursement Agent and each of its officers, directors,
agents and employees, from and against any and all claims, actions, obligations,
liabilities and expenses, including defense costs, investigative fees and costs,
legal fees, and claims for damages, arising from the performance by the
Disbursement Agent under this Agreement, arising from the Disbursement Agent’s
reliance on any Disbursement Request, Trustee Closing Certificate or Officer’s
Certificate delivered by the Issuers under this Agreement or arising from any
material error, inaccuracy, misstatement or omission of fact therein, except to
the extent that such liability, expense or claim is attributable to the gross
negligence or willful misconduct of the Disbursement Agent and, except to the
extent that such liability, expense or claim is imposed upon the Disbursement
Agent as set forth in Section 11.1.  The provisions of this Section 12 shall
survive the termination of this Agreement.

 

13.           Termination.  This Agreement shall terminate automatically thirty
(30) days following such time as all amounts in the Accounts and the Disbursed
Funds Account have been distributed pursuant to and in accordance with the terms
hereof and the Opening has occurred; provided, however, that the obligations of
the Issuers under Section 12 of this Agreement shall survive termination of this
Agreement.

 

24

--------------------------------------------------------------------------------


 

14.           Substitution or Resignation

 

14.1         Disbursement Agent.  The Disbursement Agent may be removed by the
Issuers.  The removal of the Disbursement Agent and appointment of a successor
Disbursement Agent shall become effective only upon the successor Disbursement
Agent’s acceptance of appointment as provided in this Section 14.1.

 

14.1.1      The Disbursement Agent may resign in writing at any time and be
discharged from all duties hereunder upon 30 days’ written notice to all parties
hereto.  The Trustee (if a different Person than the Disbursement Agent) or the
holders of a majority in principal amount of the then outstanding Notes may
remove the Disbursement Agent upon 30 days written notice by so notifying the
Disbursement Agent, the Trustee and the Issuers.

 

14.1.2      If the Disbursement Agent resigns or is removed or if a vacancy
exists in the office of Disbursement Agent for any reason, the Disbursement
Agent shall notify the Trustee of such within five (5) Business Days and the
Trustee shall notify the holders of the Notes within five (5) Business Days of
its receipt of notice from the Disbursement Agent and the Trustee (if a
different Person than the Disbursement Agent) shall, and the holders of a
majority in principal amount of the then outstanding Notes (if such holders
provided a notice pursuant to Section 14.1.1 or if there is no Trustee capable
of acting at such time) may, promptly appoint a successor Disbursement Agent
reasonably acceptable to the Issuers.  Within one year after any successor
Disbursement Agent appointed by the Trustee takes office, the holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Disbursement Agent reasonably acceptable to the Issuers to replace the
Disbursement Agent appointed by the Trustee.

 

14.1.3      If a successor Disbursement Agent does not take office within 60
days after the retiring Disbursement Agent resigns, the retiring Disbursement
Agent, the Trustee, the Issuers or the holders of at least 10% in principal
amount of the then outstanding Notes may petition any court of competent
jurisdiction for the appointment of a successor Disbursement Agent.

 

14.1.4      A successor Disbursement Agent shall deliver a written acceptance of
its appointment to the retiring Disbursement Agent, the Issuers and the
Trustee.  Thereupon, the removal of the Disbursement Agent shall become
effective, and the successor Disbursement Agent shall have all the rights,
powers and duties of the Disbursement Agent under this Agreement.  A retiring
Disbursement Agent shall promptly transfer all property held by it as
Disbursement Agent to the successor Disbursement Agent.

 

14.1.5      If the Disbursement Agent consolidates, merges or converts into, or
transfers all or substantially all of its corporate trust business to, another
corporation or association, the successor corporation without any further act
shall be the successor Disbursement Agent.

 

14.1.6      The Disbursement Agent shall at all times be a bank chartered under
the laws of the United States of America or of any state thereof that is
authorized under such laws to exercise corporate trust power, that is subject to
supervision or examination by federal or state authorities and that has a
combined capital and surplus of at least $100 million as set forth in its most
recent published annual report of condition and a Thomson’s Bank Watch rating of
B or better.

 

25

--------------------------------------------------------------------------------


 

15.           Account Statement.  On the first day of each and every calendar
month, the Disbursement Agent shall deliver to the Issuers and the Trustee a
statement prepared by the Disbursement Agent in a form reasonably satisfactory
to the Trustee and the Issuers, setting forth with reasonable particularity the
balance of funds then in each of the Accounts and the manner in which such funds
are invested.

 

16.           Notice.  The parties hereto irrevocably instruct the Disbursement
Agent that on the first date upon which the balance of the Construction
Disbursement Account is reduced to zero, the Disbursement Agent shall deliver to
the Trustee and the Issuers a notice that the balance in such account has been
reduced to zero.

 

17.           Miscellaneous.

 

17.1         Waiver.  Any party hereto may specifically waive any breach of this
Agreement by any other party, but no such waiver shall be deemed to have been
given unless such waiver is in writing, signed by the waiving party and
specifically designates the breach waived, nor shall any such waiver constitute
a continuing waiver of similar or other breaches.

 

17.2         Invalidity.  If, for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid in a particular case or in all cases, such
circumstances shall not have the effect of rendering any of the other provisions
of this Agreement inoperative, unenforceable or invalid, and the inoperative,
unenforceable or invalid provision shall be construed as if it were written so
as to effectuate, to the maximum extent possible, the parties’ intent.

 

17.3         No Authority.  Except as set forth herein, the Disbursement Agent
shall have no authority to, and shall not, make any warranty or representation
or incur any obligation on behalf of, or in the name of, the Trustee.

 

17.4         Assignment.  This Agreement is personal to the parties hereto, and
the rights and duties of any party hereunder shall not be assignable except with
the prior written consent of the other parties.  In any event, this Agreement
shall inure to and be binding upon the parties and their successors and
permitted assigns.

 

17.5         Benefit.  The parties hereto, the holders from time to time of the
Notes, and their respective successors and assigns, but no others, shall be
bound hereby and entitled to the benefits hereof.

 

17.6         Time.  Time is of the essence of each provision of this Agreement.

 

17.7         Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B).

 

26

--------------------------------------------------------------------------------


 

EACH OF THE ISSUERS, THE DISBURSEMENT AGENT AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY.

 

17.8         Entire Agreement; Amendments.  This Agreement (together with the
Indenture and the Security Documents) contains the entire agreement among the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements, understandings and commitments, whether oral or written.  This
Agreement may be amended only by a writing signed by duly authorized
representatives of all parties.

 

17.9         Notices.  All notices and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been duly given and received, regardless of when and whether
received, either (a) on the day of hand delivery; (b) on the date of
confirmation of receipt of facsimile transmission; or (c) on the third day after
sent, when sent by United States certified mail, postage and certification fee
prepaid, return receipt requested, addressed as follows:

 

To the Disbursement Agent:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention:  Corporate Trust Department

Facsimile No.:  (651) 244-0711

 

To the Trustee:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention:  Corporate Trust Department

Facsimile No.:  (651) 244-0711

 

To the Company or the Issuers:

Diamond Jo Worth, LLC

3rd Street Ice Harbor

P.O. Box 1750

Dubuque, Iowa 52001

Attention:  Chief Financial Officer

Facsimile No.: (563) 557-0549

 

With a copy to:

Peninsula Gaming Partners, LLC

7137 Mission Hills Drive

Las Vegas, Nevada 89113

Attention:  Michael S. Luzich

Facsimile No.: (702) 247-6822

 

27

--------------------------------------------------------------------------------


 

or at such other address as the specified entity most recently may have
designated in writing in accordance with this paragraph to the others.  Any
notice to the Disbursement Agent or the Trustee under this Agreement shall be
deemed effective only upon receipt.

 

17.10       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

17.11       Captions.  Captions in this Agreement are for convenience only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.

 

17.12       Right to Consult Counsel.  Each of the Disbursement Agent and the
Trustee may, if any of them deems necessary or appropriate, consult with and be
advised by counsel in respect of their duties hereunder.  Each of the
Disbursement Agent or the Trustee shall be entitled to rely upon the advice of
its counsel in any action taken in its capacity as the Disbursement Agent or the
Trustee, as the case may be, hereunder and shall be protected from any liability
of any kind for actions taken in reasonable reliance upon such opinion of its
counsel.  The Issuers agree to pay all such reasonable counsel fees and
expenses.

 

17.13       Disputes.  The parties to this Agreement shall have all rights at
law and equity with respect to any disagreement or dispute by any party or among
the parties with respect to the release of funds from the Accounts or concerning
the rights or obligations of the parties with respect thereto (including matters
relating to any certificates required to be delivered under this Agreement).

 

(a)           Any disagreement with respect to the construction, meaning or
effect of this Agreement, or any other controversy between the parties hereto
arising out of this Agreement shall be submitted to arbitration, one arbitrator
to be chosen by the Issuers, one by the Trustee, and a third to be chosen by the
first two arbitrators before they enter into arbitration.  The arbitrators shall
be impartial and shall be active or retired persons with experience in
construction, development and /or construction lending.

 

(b)           In the event that either party should fail to choose an arbitrator
within fifteen (15) days following a written request by the other party to enter
into arbitration, the requesting party may choose two arbitrators who shall, in
turn, choose the third arbitrator.  If the first two arbitrators have not chosen
a third arbitrator at the end of fifteen (15) days following the last day of the
selection of the first two arbitrators, each of the first two arbitrators shall
name three candidates, of whom the other arbitrator shall eliminate two, and the
determination of the third arbitrator shall be made from the remaining two
candidates by drawing lots.  Each party shall present its case to the
arbitrators within fifteen (15) days following the date of the appointment of
the third arbitrator.  The decision of a majority of the three arbitrators shall
be final and binding upon both parties.  Judgment may be entered upon the
arbitration award in any court having jurisdiction.  Any such arbitration shall
take place in New York City, unless some other location is mutually agreed upon
by the parties.  The arbitrators shall resolve any dispute arising hereunder in
a manner consistent with the intent of the parties as expressed in this
Agreement. The arbitrators shall not award any punitive, consequential or
exemplary damages or any amount in excess of the amount to be released from the
relevant Account.

 

28

--------------------------------------------------------------------------------


 

(c)           The parties shall use their best efforts to resolve the dispute as
soon as practicable and to comply, if available, with the fast track procedures
specified in the American Arbitration Association’s Construction Industry
Arbitration Rules.  Judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.

 

(d)           Notwithstanding any provisions contained herein to the contrary,
the provisions contained in this Section shall not prohibit the Trustee from
exercising any of its rights or remedies set forth in the Indenture, the Notes
or the Security Documents.

 

[signature pages follow]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Cash Collateral
and Disbursement Agreement as of the day first above written.

 

 

DISBURSEMENT AGENT

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Richard H. Prokosch

 

Name:

Richard H. Prokosch

 

Title:

Vice President

 

 

 

 

TRUSTEE

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Richard H. Prokosch

 

Name:

Richard H. Prokosch

 

Title:

Vice President

 

 

 

 

ISSUERS

DIAMOND JO WORTH, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Natalie Schramm

 

Name:

Natalie Schramm

 

Title:

Vice President

 

 

 

 

 

DIAMOND JO WORTH CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ Natalie Schramm

 

Name:

Natalie Schramm

 

Title:

Vice President

 

[Signature Page to Cash Collateral and Disbursement Agreement]

 

--------------------------------------------------------------------------------


 

U.S. Bank National Association, acting in its capacity as Securities
Intermediary under (and as defined in) the Pledge Agreement, hereby acknowledges
its agreement to be bound by the provisions set forth in Section 2.4 of this
Agreement to the extent any written direction of the Disbursement Agent
delivered to the Securities Intermediary pursuant thereto is not inconsistent
with any written direction of the Trustee delivered to the Securities
Intermediary pursuant to the Pledge Agreement.

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Richard H. Prokosch

 

Name:

Richard H. Prokosch

 

Title:

Vice President

 

[Signature Page to Cash Collateral and Disbursement Agreement]

 

30

--------------------------------------------------------------------------------